Citation Nr: 1531715	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO. 13-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for cervical spondylosis.

2. Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain.

3. Entitlement to service connection for degenerative lumbosacral spondylosis, claimed as secondary to the service connected lumbosacral strain.

4. Entitlement to service connection for a right shoulder disability, claimed as secondary to the service connected cervical spondylosis.

5. Entitlement to a separate compensable rating for bilateral upper extremity radiculopathy.

6. Entitlement to a separate compensable rating for bilateral lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to September 1974 and from October 1974 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran requested a Board hearing in his May 2013 substantive appeal, and the Board remanded his claim in March 2015 to schedule him for a Board hearing.  However, in a May 2015 written statement, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The issues of entitlement to service connection for a right shoulder disability, lumbosacral spondylosis, and upper and lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Throughout the period on appeal the Veteran's cervical spine disability was manifested by forward flexion to no less than 45 degrees and total range of motion not less than 205 degrees.

2. Throughout the period on appeal the Veteran's lumbosacral spine disability was manifested by forward flexion to no less than 90 degrees and total range of motion not less than 245 degrees.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for an evaluation in excess of 10 percent for the lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in July 2010 and July 2011 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  As the issues of entitlement to service connection a shoulder disability and lumbosacral spondylosis are being remanded, no further discussion as to VA's duty to notify and assist is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, and lay evidence.  The Veteran also withdrew a request for a hearing before the Board in a May 2015 written correspondence.  As such, his previous request for a hearing is deemed withdrawn. 

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with a VA examinations (the reports of which have been associated with the claims file) in August 2010, June 2011, and February 2013.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of physical symptoms and their functional impairment.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

III. Increased Rating - Cervical Spine

Throughout the period on appeal, the Veteran's neck disability has been rated as 10 percent disabling under Diagnostic Code 5242.  Diagnostic Code 5242 directs that arthritis of the cervical spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

The most probative medical evidence consists of the August 2010 and February 2013 examination reports.  The first examination, conducted in August 2010, revealed flexion to 65 degrees, extension to 40 degrees, and 245 degrees of total range of motion, with no additional limitation after repetition.  No ankylosis, guarding, lordosis, or scoliosis were observed.  The Veteran reported stiffness, painful motion, fatigue, and spasm.  No IVDS was reported although the Veteran did report flare-ups that resulted in an additional pain.  No urinary incontinence, nocturia, erectile dysfunction, or weakness were reported, although the Veteran did report some slight numbness.  The sensory examination was normal with the exception of the lower extremity light touch test which was absent.

A second examination was conducted in February 2013.  The report revealed flexion to 45 degrees, extension to 40 degrees, and total range of motion was 210 degrees with additional limitation to 205 degrees after repetition.  The examiner specifically noted the absence of IVDS as well as any ankylosis of the cervical spine.  The examiner also noted no radiculopathy, guarding, as well as no fatigue, weakness, or incoordination after repetition.  The Veteran did have slightly diminished reflexes of the upper extremities bilaterally.

Based on the evidence described above, the Board finds that the Veteran's neck disability more closely approximates a 10 percent disability rating for the entire period on appeal.  Specifically, the examination reports reflect that, at most, the Veteran's cervical spine was limited to 45 degrees of forward flexion and 205 degrees of combined range of motion.  This limitation of motion reflects a noncompensable disability rating under the general rating formula for spine disabilities.  A higher rating of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but no greater than 30 degrees, or limitation of the total range of motion to 170 degrees.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  Additionally, repetition testing did not result in a significant decrease in range of motion.  Further, while the Veteran has reported flare-ups of his disability, he has not reported that these flare-ups additionally limit his functional ability, rather, he has stated that they result in additional pain. 

The Board has also considered whether the Veteran's neck disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  As described, the Veteran's neck disability has not been productive of ankylosis or limitation of motion that more closely approximates a higher disability rating at any point during the period on appeal.  Examination of the Veteran's neck did not reveal any weakness, fatigue, incoordination, or guarding.  Further, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest.  While the Veteran has reported flare-ups that result in additional pain levels, he has not asserted that these flare-ups are productive of additional functional impairment.  To this extent the Board notes that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, no additional functional loss has been identified.

In sum, the evidence reflects that a rating in excess of 10 percent for the Veteran's neck disability is not warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Increased Rating - Lumbosacral Spine

Throughout the period on appeal, the Veteran's lumbosacral disability has been rated as 10 percent disabling under Diagnostic Code 5237.  Diagnostic Code 5237 directs that lumbosacral strain be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent evaluation requires evidence of forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of the motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

The most probative medical evidence consists of the August 2010 and February 2013 examination reports.  The first examination, conducted in August 2010, revealed flexion to 90 degrees, extension to 20 degrees, and 250 degrees of total range of motion, with no additional limitation after repetition.  No ankylosis, guarding, lordosis, or scoliosis were observed.  The Veteran reported stiffness, painful motion, fatigue, and spasm.  No IVDS was reported although the Veteran did report flare-ups that resulted in an additional pain.  No urinary incontinence, nocturia, erectile dysfunction, or weakness were reported, although the Veteran did report some slight numbness.  The sensory examination was normal with the exception of the lower extremity light touch test which was absent.

A second examination was conducted in February 2013.  The report revealed flexion to 90 degrees, extension to 20 degrees, and total range of motion was 245 degrees with ano additional limitation after repetition.  The examiner specifically noted the absence of IVDS as well as any ankylosis of the thoracolumbar spine.  The examiner also noted no radiculopathy, guarding, as well as no fatigue, weakness, or incoordination after repetition.  The Veteran did have slightly diminished reflexes of the upper extremities bilaterally.

Based on the evidence described above, the Board finds that the Veteran's back disability more closely approximates a 10 percent disability rating for the entire period on appeal.  Specifically, the examination reports reflect that, at most, the Veteran's lumbosacral spine was limited to 90 degrees of forward flexion and 245 degrees of combined range of motion.  This limitation of motion reflects a noncompensable  disability rating under the general rating formula for spine disabilities.  A higher rating of 20 percent is warranted for forward flexion of the lumbosacral spine greater than 30 degrees but no greater than 60 degrees, or limitation of the total range of motion to 120 degrees.  At no point did the Veteran report any incapacitating episodes.  No ankylosis was observed during the period on appeal.  Additionally, repetition testing did not result in a decrease in range of motion.  Further, while the Veteran has reported flare-ups of his disability, he has not reported that these flare-ups additionally limit his functional ability, rather, he has stated that they result in additional pain. 

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  As described, the Veteran's lumbosacral disability has not been productive of ankylosis or limitation of motion that more closely approximates a higher disability rating at any point during the period on appeal.  Examination of the Veteran's back did not reveal any weakness, fatigue, incoordination, or guarding.  Further, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest.  While the Veteran has reported flare-ups that result in additional pain levels, he has not asserted that these flare-ups are productive of additional functional impairment.  To this extent the Board notes that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Pain may be a disability to the extent that there is a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, no additional functional loss has been identified.

In sum, the evidence reflects that a rating in excess of 10 percent for the Veteran's back disability is not warranted throughout the rating period.  As the weight of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's neck and back disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's neck and back disability have been manifested by pain and limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his neck or back disabilities.  He has not alleged that he is, or was at any time, unemployable on account of his neck or back disabilities.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected disabilities.


ORDER

Entitlement to an evaluation in excess of 10 percent for cervical spondylosis is denied.

Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain is denied.


REMAND

After review of the record the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran has asserted that he has a right shoulder disability that is related to this service-connected cervical spine disability.  In connection with his claim he was provided a VA examination in February 2013 which diagnosed painful, limited motion of the shoulder.  The examiner opined that it was less likely as not that the Veteran's right shoulder disability was incurred in or caused by the service-connected neck disability.  As the examiner did not address the issue of aggravation, the opinion is inadequate for VA purposes and remand is necessary.

Additionally, the Veteran has also asserted that his lumbar spondylosis is related to his service-connected back strain.  Again, the February 2013 examiner provided an opinion that did not address the issue of aggravation.  Therefore, remand is necessary to obtain an adequate medical opinion.

Finally, the Veteran has reported symptoms of radiculopathy that include numbness and diminished reflexes.  However, upon examination in February 2013, the examiner indicated that no radiculopathy was present.  The Board notes that the Veteran has not been provided with an EMG study to discern whether any nerves are affected by his service-connected neck and back disabilities.  Further, it is unclear what, if any condition, is causing these symptoms as reported by the Veteran.  Therefore, remand is required to obtain a VA examination in order to determine the nature and etiology of any diagnosed radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from February 2013 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed right shoulder disability.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the entire record, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability began in service, was caused by service, or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the right shoulder disability was caused or aggravated by his service-connected cervical spine disability?

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.
	
3. Additionally, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed lumbar spondylosis and well as the symptoms of radiculopathy.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted, to include an EMG if the examiner deems appropriate.  After an examination and review of the entire record, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbosacral spondylosis began in service, was caused by service, or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the lumbosacral spondylosis was caused or aggravated by his service-connected lumbar strain disability?

(c) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed radiculopathy was caused or aggravated by either the Veteran's service-connected back or neck disabilities?

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.

A full and complete rational must accompany any opinion provided.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5. Thereafter, the AMC/RO should re-adjudicate the remaining issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


